DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Application 17/004,301 filed on 8/27/2020.
Claims 1-20 have been examined and are pending in this application.
The examiner notes the IDSs filed on 11/23/2021 and 1/25/2022 has been considered. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 8-10 and 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gong (US 2016/0292696 A1) in view of Sekiya (US 2012/0149302 A1) and Friedrich et al. (US 2009/0172801 A1)

Regarding Claim 1;
Gong discloses a remote login processing method for an unmanned vehicle, wherein the method is applied to a remote login control platform (Abstract - Systems and methods for UAV safety are provided. An authentication system may be used to confirm UAV and/or user identity and provide secured communications between users and UAVs. Systems and methods for UAV safety are provided. An authentication system may be used to confirm UAV and/or user identity and provide secured communications between users and UAVs and [0301]), comprises: 
sending a login request to an unmanned vehicle terminal through a first communication channel in response to the login request received from an operator, and waiting to receive a reply instruction returned by the unmanned vehicle terminal (FIG. 15 – Authentication Request and [0325]-[0326] - A user may be authenticated. The user authentication may occur using any technique known or later developed in the art. The user authentication technique may be similar or different from a UAV authentication technique and [0332] - The user may be authenticated by undergoing a mutual authentication process. In some instances, the mutual authentication process may be similar to an authentication and key agreement (AKA) process. The user may be authenticated with aid of a key on-board a user terminal used by the user to communicate with the UAV); As constructed a user authentication technique using AKA is similar to the UAV authentication technique, thus would include authentication request and
returning the reply instruction to the operator through a ... communication channel in response to the reply instruction received from the unmanned vehicle terminal, so that the operator logs in the unmanned vehicle terminal according to the reply instruction, wherein there is a ... connection state that is unidirectionally authenticated between the ... communication channel and the unmanned vehicle terminal (FIG. 15 –...Communication Path Established and [0301] - a UAV authentication system, comprising: a first communication module; and one or more processors operably coupled to the first communication module and configured to individually or collectively: authenticate an identity of a UAV, wherein the identity of the UAV is uniquely distinguishable from other UAVs; authenticate an identity of a user, wherein the identity of the user is uniquely distinguishable from other users; assess whether the user is authorized to operate the UAV; and transmit a signal to permit operation of the UAV by the user when the user is authorized to operate the UAV, and both the UAV and the user are authenticated and [0325]-[0326] - A user may be authenticated. The user authentication may occur using any technique known or later developed in the art. The user authentication technique may be similar or different from a UAV authentication technique and [0332] - The user may be authenticated by undergoing a mutual authentication process. In some instances, the mutual authentication process may be similar to an authentication and key agreement (AKA) process. The user may be authenticated with aid of a key on-board a user terminal used by the user to communicate with the UAV and [0530] and [0543] - After authentication, a user may obtain the keys (CK, IK) finally produced during the authentication process via secure channels, and the communication data between the user and the UAV can be protected by encryption using the keys so as to avoid being hijacked or controlled erroneously and [1028]). As constructed a signal to permit operation is a form of a reply instruction that allows an operator to login (i.e., permit operation) according to the instruction (i.e., signal).  
Gong fails to explicitly returning the reply instruction to the operator through a second communication channel..., wherein there is a persistent connection state that unidirectionally authenticated between the second communication channel and the unmanned vehicle terminal.
However, in an analogous art, Sekiya teaches returning the reply instruction to the operator through a second communication channel (Sekiya, FIG. 7 – Connection→ Perform Authentication → One-Time URL and [0085] -  Upon receiving the one-time URL from the authentication server 13 in step S14, the VSE applet 74, in step S15, sends a connection request to the SA server 14 on the basis of the one-time URL)
Therefore, it would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to combine the teachings of Sekiya to the reply instruction of Gong to include returning the reply instruction to the operator through a second communication channel to thereby have a second channel be used for replying.
One would have been motivated to combine the teachings of Sekiya to Gong to do so as it provides / allows services in a secure manner (Sekiya, [0018]). 
Further, in an analogous art, Friedrich teaches wherein there is a persistent connection state that unidirectional ... between the ... communication channel and the ... terminal (Friedrich, [0007])
Therefore, it would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to combine the teachings of Friedrich to the second communication channel and reply instruction, wherein there is a ... connection .... authenticated between the ... communication channel and the unmanned vehicle terminal of Gong and Sekiya to include wherein there is a persistent connection state that unidirectional ... between the ... communication channel and the ... terminal, to thereby have a second channel that is a persistent connection state and unidirectional serve for authenticating.
One would have been motivated to combine the teachings of Friedrich to Gong and Sekiya to do so as it provides / allows reduce the time necessary for users to forward data (Friedrich, as gleaned from the combination of [0005] and [0007])

Regarding Claim 2; 
Gong and Sekiya and Friedrich disclose the system to Claim 1.
Gong further discloses wherein the sending a login request to an unmanned vehicle terminal through a first communication channel in response to the login request received from an operator (FIG. 15 – Authentication Request and [0325]-[0326] - A user may be authenticated. The user authentication may occur using any technique known or later developed in the art. The user authentication technique may be similar or different from a UAV authentication technique and [0332] - The user may be authenticated by undergoing a mutual authentication process. In some instances, the mutual authentication process may be similar to an authentication and key agreement (AKA) process. The user may be authenticated with aid of a key on-board a user terminal used by the user to communicate with the UAV), comprises: sending the login request to the unmanned vehicle terminal through a first relay unit in response to the login request received from the operator, wherein there is the ... connection state that bidirectionally authenticated between the first relay unit and the unmanned vehicle terminal (FIG. 15 and  [0301] - a UAV authentication system, comprising: a first communication module; and one or more processors operably coupled to the first communication module and configured to individually or collectively: authenticate an identity of a UAV, wherein the identity of the UAV is uniquely distinguishable from other UAVs; authenticate an identity of a user, wherein the identity of the user is uniquely distinguishable from other users; assess whether the user is authorized to operate the UAV; and transmit a signal to permit operation of the UAV by the user when the user is authorized to operate the UAV, and both the UAV and the user are authenticated and [0530] – secure communication and [1028] – two-way communication).
Friedrich teaches wherein there is the persistent connection (Friedrich, [0007]).
Similar rationale and motivation is noted for the combination of Friedrich to Gong and Sekiya and Friedrich, as per Claim 1, above.

Regarding Claim 3; 
Gong and Sekiya and Friedrich disclose the system to Claim 2.
Gong further discloses wherein a ... connection ... state is kept between the first relay unit and the unmanned vehicle terminal ([0530] – secure communication and [1028] – two-way communication).
Friedrich teaches wherein a persistent connection open state is kept between the first relay unit and the ... terminal (Friedrich, [0007]).
Similar rationale and motivation is noted for the combination of Friedrich to Gong and Sekiya and Friedrich, as per Claim 1, above.

Regarding Claim(s) 8-10; claim(s) 8-10 is/are directed to a/an apparatus associated with the method claimed in claim(s) 1-3. Claim(s) 8-10 is/are similar in scope to claim(s) 1-3, and is/are therefore rejected under similar rationale.

Regarding Claim(s) 14-16; claim(s) 14-16 is/are directed to a/an medium associated with the method claimed in claim(s) 1-3. Claim(s) 14-16 is/are similar in scope to claim(s) 1-3, and is/are therefore rejected under similar rationale.

Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gong (US 2016/0292696 A1) in view of Sekiya (US 2012/0149302 A1) and Friedrich et al. (US 2009/0172801 A1) and further in view of Handa (US 2014/0006562 A1).

Regarding Claim 7; 
Gong and Sekiya and Friedrich disclose the system to Claim 1.
	Gong further discloses the reply instruction returned by the by the unmanned vehicle terminal (FIG. 15 –...Communication Path Established and [0301] - a UAV authentication system, comprising: a first communication module; and one or more processors operably coupled to the first communication module and configured to individually or collectively: authenticate an identity of a UAV, wherein the identity of the UAV is uniquely distinguishable from other UAVs; authenticate an identity of a user, wherein the identity of the user is uniquely distinguishable from other users; assess whether the user is authorized to operate the UAV; and transmit a signal to permit operation of the UAV by the user when the user is authorized to operate the UAV, and both the UAV and the user are authenticated and [0325]-[0326] - A user may be authenticated. The user authentication may occur using any technique known or later developed in the art. The user authentication technique may be similar or different from a UAV authentication technique and [0332] - The user may be authenticated by undergoing a mutual authentication process. In some instances, the mutual authentication process may be similar to an authentication and key agreement (AKA) process. The user may be authenticated with aid of a key on-board a user terminal used by the user to communicate with the UAV and [0530] and [0543] - After authentication, a user may obtain the keys (CK, IK) finally produced during the authentication process via secure channels, and the communication data between the user and the UAV can be protected by encryption using the keys so as to avoid being hijacked or controlled erroneously and [1028]). As constructed a signal to permit operation is a form of a reply instruction that allows an operator to login (i.e., permit operation) according to the instruction (i.e., signal).  
	Sekiya wherein the reply instruction... (Sekiya, FIG. 7 – Connection→ Perform Authentication → One-Time URL and [0085] -  Upon receiving the one-time URL from the authentication server 13 in step S14, the VSE applet 74, in step S15, sends a connection request to the SA server 14 on the basis of the one-time URL)
Gong and Sekiya and Friedrich wherein the reply instruction returned by the unmanned vehicle terminal has an effective time limit, when time falls out of the effective time limit of the reply instruction, the operator cannot log in the unmanned vehicle terminal according to the reply instruction.
However, in an analogous art, Handa teaches wherein the reply instruction returned by the ... has an effective time limit, when time falls out of the effective time limit of the reply instruction, the operator cannot log in the ... according to the reply instruction (Handa, [0063] - Here, the one-time URL is an URL with an expiration date with respect to a resource for which the Web server 105 accepts an HTTP GET request only once (or in a limited time or number). The above one-time URL issue API is an API to request, to the Web server 105, a one-time URL to access an URL requesting authentication. The Web server 105 discards the issued one-time URL in a case where a certain period of time elapses or the number of accesses is one (or predetermined number)).
Therefore, it would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to combine the teachings of Handa to the unmanned vehicle terminal of Gong and Sekiya to include wherein the reply instruction returned by the ... has an effective time limit, when time falls out of the effective time limit of the reply instruction, the operator cannot log in the ... according to the reply instruction.
One would have been motivated to combine the teachings of Handa to Gong and Sekiya and Friedrich to do so as it provides / allows requesting authentication, by a simple operation on a ... network (Handa, [0006]).









Allowable Subject Matter
Claims 4, 11, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The examiner respectfully notes none of Gong and Sekiya and Friedrich disclose alone, or in combination the features of “wherein the waiting to receive a reply instruction returned by the unmanned vehicle terminal, comprises: waiting to receive a random code of an internet protocol (IP) port returned by the unmanned vehicle terminal; wherein the returning the reply instruction to the operator through the second communication channel in response to the reply instruction received from the unmanned vehicle terminal, comprises: generating, according to the received random code of the IP port, a login password through the second communication channel and returning the login password to the operator.”
Regarding Claims 5, 6, 12, 13, and 18-20; claims 5, 6, 12, 13, and 18-20 are dependent on either claim 4 and/or claim 11 and/or claim 17 and therefore inherit the objection noted above with respect to Claims 4, 11 and/or 17 (i.e. would need to include all of 4 and/or 11 and/or 17).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARI L SCHMIDT whose telephone number is (571)270-1385. The examiner can normally be reached Monday-Friday 10am - 6pm (MDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571)270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARI L SCHMIDT/Primary Examiner, Art Unit 2439